United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
CHICAGO HUMAN RESOURCES OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0930
Issued: June 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 3, 2018 appellant filed a timely appeal from a March 15, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 15, 2018 decision, OWCP received additional evidence and appellant
submitted additional evidence on appeal. However, the Boards Rules of Procedure provides: “The Board’s review
of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence
not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the
Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has established that he sustained a heart attack due to stress
in the performance of duty, as alleged.
FACTUAL HISTORY
On January 9, 2018 appellant, then a 55-year-old claims specialist, filed an occupational
disease claim (Form CA-2) alleging that he suffered a heart attack on August 22, 2016 due to
work-related stress. He noted that he first became aware of the illness and its relationship to his
federal employment that day. Appellant related that his heart attack was confirmed by doctors,
that he had heart catheterization surgery, and that his heart doctor opined that it was due to job
stress. An employing establishment district manager noted that appellant stopped work on
August 22, 2016, returned to work on September 26, 2017, and continued to work through
December 20, 2017 when he stopped again and did not return.
By development letter dated January 25, 2018, OWCP informed appellant that the evidence
of record was insufficient to support his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded him 30 days
to submit the necessary evidence.
Appellant subsequently submitted a number of medical reports.
In an emergency room report dated August 22, 2016, Dr. Tyler Creighton Vaughn, Boardcertified in emergency medicine, noted that appellant complained of sudden onset of left-sided
chest pain that occurred while he worked as a claims adjuster. He diagnosed unspecified chest
pain and transferred appellant for hospital admission. While hospitalized, appellant had an
abnormal electrocardiogram. He underwent cardiac catheterization and stent placement and was
discharged on August 24, 2016. Appellant was seen in a follow up by nurse practitioners and
physician assistants. He was again seen in an emergency room on November 7, 2017. At that
time, Dr. Don J. Walbridge, Board-certified in emergency medicine, reported seeing appellant that
day for complaints of chest pain that began at about 12:30 p.m. while appellant was at work. He
diagnosed chest pain, unspecified type, suspicious for coronary ischemia and advised that
appellant would be admitted for further testing. A cardiac stress test was negative. Appellant was
discharged on November 8, 2016 with a diagnosis of chest pain, unspecified type.
Appellant continued to be treated by nurse practitioners and physician assistants who
provided reports dated August 26, 2016 through January 13, 2018.
On August 24, 2017 Dr. John Schonder, Board-certified in cardiovascular disease, saw
appellant for a follow up of a myocardial infarction with percutaneous intervention. He diagnosed
an August 2016 myocardial infarction and extreme work stress. In a report dated January 15, 2018,
Dr. Schonder noted seeing appellant for a follow up of chest pain.
By decision dated March 15, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish the claim. It noted that he had not responded to its
January 25, 2018 letter requesting specific factual information regarding “the employment-related

2

conditions … which [he] believed contributed to [his] illness.” OWCP concluded, therefore, that
the requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, appellant must submit the
following: (1) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; (2) medical evidence establishing that he or she has an emotional
condition or psychiatric disorder; and (3) rationalized medical opinion evidence establishing that
the emotional condition is causally related to the identified compensable employment factors.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within coverage under FECA.5
When disability results from an emotional reaction to regular or specially assigned work duties or
a requirement imposed by the employment, the disability is deemed compensable.6
Allegations alone by a claimant are insufficient to establish a factual basis for an emotional
condition claim.7 The claim must be supported by probative and reliable evidence.8 Personal
perceptions alone are insufficient to establish an employment-related emotional condition, and
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force, or frustration from not being permitted to work in a particular environment, or to hold a
particular position.9
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.10 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its

3

See R.B., Docket No. 19-0343 (issued February 14, 2020); B.W., Docket No. 19-0718 (issued October 18, 2019).

4

28 ECAB 125 (1976).

5

M.A., Docket No. 19-1017 (issued December 4, 2019); Robert W. Johns, 51 ECAB 137 (1999).

6

R.B., supra note 3; Pamela D. Casey, 57 ECAB 160 (2005); Lillian Cutler, supra note 4.

7

See L.S., Docket No. 18-1471 (issued February 26, 2020).

8

Id.

9

M.A., supra note 5.

10

D.T., Docket No. 19-1270 (issued February 4, 2020).

3

administrative or personnel responsibilities, such action will be considered a compensable
employment factor.11
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact, occur.12
Mere perceptions of harassment or discrimination are not compensable under FECA.13 A claimant
must substantiate allegations of harassment or discrimination with probative and reliable evidence.
Unsubstantiated allegations of harassment or discrimination are not determinative of whether such
harassment or discrimination occurred.14 Additionally, verbal altercations and difficult
relationships with supervisors, when sufficiently detailed by the claimant and supported by the
record, may constitute factors of employment. This does not imply, however, that every statement
uttered in the workplace will give rise to coverage under FECA.15 The claim must be supported
by probative evidence.16 If a compensable factor of employment is substantiated, OWCP must
base its decision on an analysis of the medical evidence which has been submitted.17
ANALYSIS
The Board finds that appellant has not established that he sustained a heart attack due to
stress in the performance of duty, as alleged.
Appellant filed an occupational disease claim alleging that his heart attack was due to
work-related stress. By development letter dated January 25, 2018, OWCP informed appellant
that the evidence of record was insufficient to establish his claim and advised him of evidence
needed. This was to include a detailed statement of employment factors that he believed
contributed to his condition. While appellant submitted medical evidence he did not submit the
requested statement detailing the employment factors that he believed caused his claimed stressrelated heart attack. A statement describing the particular employment factors that caused or
contributed to the claimed condition is crucial to appellant’s claim.18 Appellant only alleged in
general terms on the claim form that he had experienced stress at work and that this stress had
caused or contributed to his heart attack on August 22, 2016. He did not describe any specific
work factors or events related to his claimed stress at work.
Because appellant has not provided a factual statement describing in detail the work factors
that he alleged caused or contributed to his heart attack at work, the Board finds that he has not
11

M.A., supra note 5.

12

R.B., supra note 3.

13

Id.

14

T.Y., Docket No. 19-0654 (issued November 5, 2019); Ronald K. Jablanski, 56 ECAB 616 (2005).

15

W.F., Docket No. 18-1526 (issued November 26, 2019).

16

L.S., supra note 7.

17

Id.

18

L.B., Docket No. 17-2023 (issued August 21, 2018).

4

met his burden of proof to establish a claim for compensation.19 As appellant has not established
the factual component of his claim, the Board need not address the medical evidence of record
with respect to causal relationship.20
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a heart attack due to
stress in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the March 15, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

See R.B., supra note 3.

20

See S.S., Docket No. 18-0242 (issued June 11, 2018).

5

